DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/2/18generally complies with the provisions of 37 CFR 1.97.  Accordingly, the examiner considered the information disclosure statement with the exception of JP2005114704, for which an English translation or corresponding application could not be located.

Drawings
Figures 1 and 2 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated, based on describing paragraphs 10-12 being labeled as “technical problem”.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The following guidelines illustrate the preferred layout for the specification of a utility application. These guidelines are suggested for the applicant’s use.
Arrangement of the Specification 

(a) TITLE OF THE INVENTION.
(b) CROSS-REFERENCE TO RELATED APPLICATIONS.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT.
(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT.
(e) INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A COMPACT DISC OR AS A TEXT FILE VIA THE OFFICE ELECTRONIC FILING SYSTEM (EFS-WEB). 
(f) STATEMENT REGARDING PRIOR DISCLOSURES BY THE INVENTOR OR A JOINT INVENTOR.
(g) BACKGROUND OF THE INVENTION.
(1) Field of the Invention.
(2) Description of Related Art including information disclosed under 37 CFR 1.97 and 1.98.
(h) BRIEF SUMMARY OF THE INVENTION.
(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S).
(j) DETAILED DESCRIPTION OF THE INVENTION.
(k) CLAIM OR CLAIMS (commencing on a separate sheet).
(l) ABSTRACT OF THE DISCLOSURE (commencing on a separate sheet).
(m) SEQUENCE LISTING. (See MPEP § 2422.03 and 37 CFR 1.821-1.825). A “Sequence Listing” is required on paper if the application discloses a nucleotide or amino acid sequence as defined in 37 CFR 1.821(a) and if the required “Sequence Listing” is not submitted as an electronic document either on compact disc or as a text file via the Office electronic filing system (EFS-Web.)



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 3 provides “a neighboring protrusion part and recess part are geometrically disposed such that …” but it doesn’t say what the protrusions and recesses are part of. Where are they structurally? The claim goes on to say “a ratio of a maximum value and a minimum value inside the region having an interval of first one of the neighboring protrusion part and recess part is four times or less”. Its not really clear at all what this means, the examiner believes that since the regions create a curve with the groove the point of this limitation is that the ration of the furthest point between adjacent protrusions and the narrowest is four our less, and the claim will be treated as such for examination purposes. The claim further states “second one of the neighboring protrusion part and recess part branches and joins”.  It is unclear whether this is trying to further describe creation of the curve shape by connecting sections of grooves or if its trying to do something else. It branches from what and joins where? Does it split and then reconnect, creating a hole? Or, does it angle off of but connect to the first neighboring protrusion?  For examination purposes the claim will be treated as the protrusion and recess make the face of the waveplate and are disposed angled but connected to each other to create the curve.
Claim 4 is rejected for depending on rejected Claim 3.  
Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 7 recites the limitation "the two optical elements" in line 1.  There is insufficient antecedent basis for this limitation in the claim. Neither claim 1 nor claim 2 has two optical elements.  If 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over Brongersma et al (US 2016/0025914), cited by applicant, as evidenced by Cho et al (US 2010/0091225).
Regarding Claim 1: Brongersma teaches an optical element comprising a half wavelength plate (1J & ¶54) formed on an xy plane and stacked in a z axis direction in a three-dimensional space x, y, and z (¶7-8), wherein the optical element includes a plurality of single regions in an x axis direction (fig 1J), the regions are partitioned into a plurality of sub regions of belt-like shapes in the x axis direction (fig 1B), in a groove direction (106), an angle with respect to the y axis direction changes stepwise in a range of 0-180[Symbol font/0xB0] in the region (fig 1J, ¶53-54), and the angle with respect to the y axis is uniform in the sub region (fig 1B) and the optical element splits and converts light entering in the z axis direction into right-hand circularly polarized light in a direction which travels toward an x axis by a certain angle from a z axis and left-handed circularly polarized light in a direction which travels toward an x axis by the same angle from the z axis to emit (fig 1J, ¶45).  Brongersma does not specifically describe the half wavelength plate as being a photonic crystal.  However, Cho (¶8) explains the structure of a photonic crystal, which is the same as the structure of the nanostructured optical element in Brongersma (¶7-8).  
Regarding Claim 2: Brongersma teaches an optical element comprising a half wavelength plate (1J & ¶54) formed on an xy plane and stacked in a z axis direction in a three-dimensional space x, y, and z (¶7-8), wherein the optical element includes a plurality of single regions in an x axis direction (fig 1J), a groove direction of the optical element is a curve and an angle with respect to a y axis direction 
Regarding Claim 3: As best understood, Brongersma as evidenced by Cho discloses the invention as described in Claim 2 and Brongersma further teaches wherein neighboring protrusion and recess parts are geometrically disposed such that a ratio of a maximum and minimum value inside the region having an interval of first one of the neighboring protrusion part and recess part is four times or less and a second one of the neighboring protrusion part and recess part branches and joins (fig 1D).  

Allowable Subject Matter
Claims 4-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and addressing the 112 issues above.
The following is a statement of reasons for the indication of allowable subject matter:  
Although the prior art teaches a half-waveplate of photonic crystal in strips or curves switching the polarization direction of light,  the prior art taken either singularly or in combination fails to anticipate or fairly suggest the limitations of claims 4, 5, 6, and 7 including the curve being expressed by y=(D/[Symbol font/0x70])log(cos([Symbol font/0x70]x/D))+ a constant, an inter-groove unit period of the photonic crystal being 40 nm or more and 14 or less than a wavelength of entering light and a period in the thickness direction is ¼ or less than the wavelength of the entering light, a ¼ wavelength plate make of the photonic crystal being stacked on a single surface or both surface of the optical element and light entering from the z direction is split into two beams of orthogonal linearly polarized light, or a first and second optical element disposed at an interval where the composite optical element comprises a ¼ wavelength plate subsequent to the second optical element and a pair of lenses subsequent to the ¼ wavelength plate including all the numerical and .

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTINA M DEHERRERA whose telephone number is (303)297-4237.  The examiner can normally be reached on Monday-Thursday 8:30-5 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2333.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KRISTINA M DEHERRERA/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        1/21/2021